Case 1:20-cv-02180-JSR Document 60 Filed 06/08/20 Page 1 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

- oe ee x
NORTH AMERICA PHOTON INFOTECH, :
LTD,
Plaintiff,
20-cv—-2180 (JSR)
-y-
OPINION AND ORDER
DISCOVERORG, Lic
Defendant. :
me ee eee ee ee ee ee wr wr cc cae se x

JED S. RAKOFF, U.S.D.d.

In this lawsuit, plaintiff alleges causes of action for
breach of contract, intentional misrepresentation, and unfair
competition, seeking monetary and injunctive relief. Second Am.
Compl. (“Compl.”) Prayer for Relief, ECF No. 49 (Apr. 7, 2020).
Defendant now moves to dismiss the intentional misrepresentation
and unfair competition counts as duplicative of the breach of
contract count, and, in any case, insufficiently pled.! For the
following reasons, the motion is granted with prejudice.

Plaintiff North America Photon Infotech itd. (“Photon”) is
a “digital innovation” company, Compl. 9 6, that, like many
businesses, maintains an extensive database of contacts for
sales and marketing purposes. Id. @ 7. Defendant DiscoverOrg,

LLC is a marketing company that offers its customers access to a

 

1 The breach of contract count is not itself at issue in this
motion.

 
Case 1:20-cv-02180-JSR Document 60 Filed 06/08/20 Page 2 of 11

database of contact information on a subscription basis. See id.
{| 9. DiscoverOrg. also offers a service by which it reviews a
company’s pre-existing marketing contact data for accuracy. Id.
DiscoverOrg advertises its data to be 95% accurate. Id. @ 10.

On May 11, 2017, Photon and DiscoverOrg entered into a
contractual agreement under which DiscoverOrg offered its
services to Photon until May 11, 2018, in order to aid in
Photon’s marketing campaign. Id. @ 11. The contract obligated
DiscoverOrg to provide data that was at least 95% accurate.
Contract § 5.2, Ex. A to Longstaff Decl., ECF No. 54 (May 1,
2020).2 The contract required lower accuracy thresholds for
DiscoverOrg’s review of Photon’s pre-existing data. Id. Ex A.

Photon now alleges that DiscoverOrg breached the contract
by providing inaccurate data. Moreover, Photon alleges that, by
doing so intentionally and through a misleading advertisement,
DiscoverOrg committed the torts of intentional misrepresentation
and unfair competition.

Specifically, the Complaint pleads that DiscoverOrg’s

review of Photon’s pre-existing data not oniy introduced

 

2 Section 5.2 reads: “If more than 5% of the Licensed Material
Contracts are no longer employed by their listed companies, upon
notice from the Licensee, DiscoverOrg shall have 30 days to
correct the Licensed Material in order to make it at least 95%
accurate. If DiscoverOrg is unable to achieve 95% accuracy
within 30 days, upon Licensee’s request, Licensee may terminate
this Agreement and shall be entitled to a pro-rated refund of
any pre-paid fees as of the date of the original notice.”

2

 
Case 1:20-cv-02180-JSR Document 60 Filed 06/08/20 Page 3 of 11

inaccurate contact information, but in fact replaced accurate
information that Photon already had about its customers with
false contact information. Compl. 7 12. For example, when Photon
uploaded data from DiscoverOrg into its system, DiscoverOrg
replaced over 450 valid email addresses of real contacts Photon
had maintained for years with fake email addresses that sent any
communications intended for the Photon contact to DiscoverOrg
instead. Id. @ 13. As a result, Photon’s marketing campaign
suffered, and Photon wasted substantial resources, data, and
time. Id. 97 15, 18.

For the purpose of evaluating the instant motion to
dismiss, the Court disregards “legal conclusion[s] couched as

factual allegation[s],” Ashcroft v. Iqbal, 556 U.S. 662, 678

 

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

 

(2007)), but “accept{s] as true all of the factual allegations
set out in plaintiff's complaint [and] draws inferences from
those allegations in the light most favorable to plaintiff.’”

Rescuecom Corp. v. Google Inc., 562 F.3d 123, 127 (2d Cir, 2009)

 

(quoting Gregory v. Daly, 243 F.3d 687, 691 (2d Cir. 2001)}. The
net result must be “enough to raise a right to relief above the
speculative level.” Twombly, 950 U.S. at 555.

Defendant first moves to dismiss the intentional
misrepresentation claim on the ground that it is duplicative of

plaintiff's breach of contract claim. The Court agrees that

3

 
Case 1:20-cv-02180-JSR Document 60 Filed 06/08/20 Page 4 of 11

plaintiff has not stated any distinct claim for relief in tort.
Under New York law (which here governs), “[w]hen a valid
agreement governs the subject matter of a dispute between
parties, claims arising from that dispute are contractual;
attempts to repackage them as sounding in fraud, conversion, and
other torts, .. . are generally precluded... .” Bancorp

Servs., LLC v. Am. Gen. Life Ins. Co., No. 14-cv-9687 (VEC),

 

2016 WL 4916969, at *9 (S.D.N.Y. Feb. 11, 2016) (quoting Poplar

Lane Farm LLC v. Fathers of Our Lady of Mercy, 449 Fed. App’x

 

57, 59 (2a Cir. 2011)). A party cannot set forth an independent

tort claim by “simply dressing up a breach of contract claim by

further alleging that the promisor had no intention, at the time
of the contract's making, to perform its obligations

thereunder.” Telecom Intern. Am., Ltd. v. AT&T Corp., 280 F.3d

 

175, 196 (2d Cir. 2001) (quoting Best Western Int'i, Ine. v. CSI

 

Int'l Corp., No. 94-cv-0360 (LMM), 1994 WL 465905, at *4
(S.D.N.¥. Aug. 23, 1994)).

Separate claims for fraud and breach of contract exist oniy
when a plaintiff can “(i) demonstrate a legal duty separate from
the duty to perform under the contract, or (ii) demonstrate a
fraudulent misrepresentation collateral or extraneous to the
contract, or (iii) seek special damages that are caused by the
misrepresentation and unrecoverable as contract damages.”

Guilbert v. Gardner, 480 F.3d 140, 148 (2d Cir. 2007).

 

 
Case 1:20-cv-02180-JSR Document 60 Filed 06/08/20 Page 5 of 11

Plaintiff relies on the second and third such exceptions.
As to the second, plaintiff claims that it has pled a fraudulent
misrepresentation extraneous to the contract, essentially
arguing that there was fraud in the inducement because Photon
would not have entered into the contract but for DiscoverOrg’s
representations about the accuracy of its data. Compi. f 29. But
this is unpersuasive. Generally, “allegations of false
statements of intent to perform contractual obligations are not

sufficient to support a fraud claim.” Sofi Classic 5.A. de C.V.

 

v. Hurowitz, 444 F, Supp. 2d 231, 244 (S,.D.N.¥. 2006). False

statements about facts collateral to the contract are
potentially actionable as fraud — in Hurowitz, for example,
false statements about the promisor corporation’s financial
condition that the plaintiff relied upon in entering the
contract, 444 F. Supp. 2d at 245 — but there is no allegation of
such statements here beyond DiscoverOrg’s advertisements.

As to the third Guilbert exception, plaintiff argues that
it can recover greater damages in fraud than it can in contract.
But this is similarly unavailing. Plaintiff cites Deerfield

Comme’ns Corp. v. Chesebrough-Ponds, Inc., 68 N.¥.2d 954, 956

 

(1986), where the Court of Appeals upheld a jury’s decision to
award separate damages for fraud and breach claims. But
subsequent courts have distinguished Deerfield on the ground

that the breach claim there was premised on the defendant's

 
Case 1:20-cv-02180-JSR Document 60 Filed 06/08/20 Page 6 of 11

failure to pay a purchase price, while the fraudulent inducement
claim stemmed from the “plaintiff's alleged failure to adhere to
an oral agreement to resell within geographic limits.” Mosaic

Caribe, Ltd. v. Allsettled Grp., Inc., No. 651798/2012, 2013 WL

 

3890003 at *4 (N.Y. Sup. Ct. July 25, 2013). Here, unlike in
Deerfield, the fraud claim rests on an identical set of facts as
the breach claim. The intentional misrepresentation claim must
therefore be dismissed as duplicative of the breach of contract
claim.

While the foregoing is sufficient to dispose of the
intentional misrepresentation claim, the Court also agrees with
defendant that this clam is inadequately pled. Specifically, as
defendant argues, plaintiff has not adequately pled the
knowledge and intent elements of fraud, See Crigger v.

Fahnestock and Co., Inc., 443 F.3d 230, 234 (2d Cir. 2006).

 

Apart from the conclusory assertion in the complaint that
defendant provided false marketing information with the
requisite state of mind, Compl. 7 27, the only alleged facts
that potentially suggest that defendant acted with knowledge of
falsity and intent to defraud are that DiscoverOrg’s database
contained inaccurate data, Compl. 9741 12; that DiscoverOrg
advertised its data to be 95% accurate, Compl. (7 10, 25; that
when reviewing Photon’s pre-existing contact data for accuracy,

DiscoverOrg deleted accurate data and replaced it with

 
Case 1:20-cv-02180-JSR Document 60 Filed 06/08/20 Page 7 of 11

inaccurate data, including false phone numbers and email
addresses, Compl. (9 12-14; and that 450 of the false email
addresses were linked to domains owned by DiscoverOrg, Compl. 7
13.

But even taking these facts together and drawing every
reasonable inference in plaintiff’s favor, the Court finds that
plaintiff does not raise a plausible claim for intentional
misrepresentation. Only the third and fourth facts above give
the Court some pause: that DiscoverOrg deleted Photon’s accurate
contact information and replaced it with inaccurate email
addresses linked to DiscoverOrg seems a more egregious mistake
than the first two. But even this allegation does not give rise
to a plausible inference of intentional wrongdoing, as opposed
to mere negligence. The facts stated in plaintiff's complaint,
therefore, do not “nudgef the intentional misrepresentation
claim] across the line from conceivable to plausible.” Twombly,
550 U.S. at 570. This also provides a sufficient ground for
dismissal.

Defendant next argues that plaintiff’s unfair competition
count must be dismissed on the same grounds as above. Plaintiff
alleges unfair competition, under both New York law and the
federal Lanham Act, 15 U.S.C. § 1125(a) (1) (B), based on
“DiscoverOrg’s false advertising, fraudulent promises and

provision to Photon of false data in bad faith.” Compl. @ 35.

4

 
Case 1:20-cv-02180-JSR Document 60 Filed 06/08/20 Page 8 of 11

But for the same reasons as above, there is no cause of
action under New York law. First, an element of New York unfair

competition is bad faith or intent, Nadel v. Play-By-Play Toys &

 

Novelties, Inc., 208 F.3d 368, 383 (2d Cir. 2000), which
plaintiff does not adequately allege. Second, this claim, as a
matter of New York law, is also duplicative of the breach of

contract claim. See Bytemark, Inc. v. Xerox Corp., 342 FP, Supp.

 

3d 496, 508-09 (S.D.N.Y¥. 2018) (holding that a plaintiff cannot
maintain an unfair competition claim under New York law when
that claim is “based entirely on the same alleged conduct
proscribed by contract” and not prohibited by an “independent
duty in tort”),

The Lanham Act claim, however, must be analyzed separately.
For one, it is a separate federal cause of action and is thus
not subject to the rule of New York law in Bytemark. Moreover,
knowledge and intentionality are not essential elements of a
Lanham Act false advertising claim. The statute simply grants a
cause of action against “[any] person who . . . uses in commerce
any word, term, name, symbol, or device... , which... in
commercial advertising or promotion, misrepresents the nature,
characteristics, qualities, or geographic origin of his or her
or another person’s goods, services, or commercial activities.”

15 U.S.C. § 1125(a) (1) (B); cf. Merck Eprova AG v. Brookstone

 

Pharm., LLC, 920 F. Supp. 2d 404, 417 (S.D.N.Y¥. 2013)

 
Case 1:20-cv-02180-JSR Document 60 Filed 06/08/20 Page 9 of 11

(explaining that intentionality is sufficient to satisfy another
element of a Lanham Act claim in some circumstances, thereby
suggesting that intentionality is not a necessary element).

Here, instead, defendant argues that plaintiff has not
adequately pled that DiscoverOrg made a false or misleading
statement in an advertisement. The Court agrees. The complaint
alleges that that DiscoverOrg advertised on its website that its
data is at least 95% accurate. Compl. V1] 10, 25. The complaint
further alleges that DiscoverOrg provided 450 false email
addresses during its review of Photon’s marketing data. But the
complaint does not allege the corresponding denominator, i.e.,
the total number of data points provided by DiscoverOrg to
Photon, which is necessary to evaluate whether the false data
provided to Photon exceeded 5% of the total. Accordingly, the
complaint alleges no factual support for its bare assertion that
DiscoverOrg’s advertising was inaccurate. Compl. 7 26. The
Lanham Act claim for this reason is dismissed.

The Court further holds that the motion to dismiss must be
granted with prejudice with respect to both the intentional
misrepresentation claim and the unfair competition claim.
Generally, under the liberal pleading standard of Fed. R. Civ.
P. 15(a}(2}, a motion to dismiss under Rule 12(b) (6) should be
granted without prejudice. But leave to amend should be denied

where it would cause undue prejudice or where it would be

 
Case 1:20-cv-02180-JSR Document 60 Filed 06/08/20 Page 10 of 11

impossible to cure the defect with an amendment. See Dougherty

v. Town of N. Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 87-

 

88 (2d Cir. 2002). Here, leave to amend would clearly be futile
with respect to the intentional misrepresentation count, as well
as the New York cause of action for unfair competition. Pleading
additional facts would not save either of these claims from the
problem of duplication of the contract claim; only a wholesale
change in plaintiff's legal theory could accomplish that. The
Court is, moreover, skeptical that plaintiff can plead facts
that plausibly suggest intentional wrongdoing by defendant.

The Lanham Act claim presents a closer question, Here, two
additional facts — the total number of data points provided to
Photon by DiscoverOrg, plus the total number of false data
points (if higher than 450) — could potentially raise a valid
claim to relief. Notwithstanding this, the Court finds that
leave to amend would be futile here as well. Despite the Court
expressly asking him at oral argument to do so, Plaintiff's
counsel was unable to proffer even an estimate of the total
number of data points received by his client from DiscoverOrg.
See Transcript (June 5, 2020). Nor did Plaintiff's counsel
provide additional examples, beyond the 450 email addresses, of
inaccurate data so provided, which might have supported an

inference that this data exceeded 5% of the total. This data is

10

 
Case 1:20-cv-02180-JSR Document 60 Filed 06/08/20 Page 11 of 11

reasonably in Photon’s possession, yet counsel has not pled it
despite having had roughly eighteen months to do so,?

The motion to dismiss Counts Two and Three of the Second
Amended Complaint is accordingly granted with prejudice. The
case will proceed as a claim for breach of contract only.

SQ ORDERED,

Dated: New York, NY : S/S QL

June &, 2020 JEY $/ RAKOFF,“U3S.D.J.

 

3 It bears further noting that this case has suffered a lengthy
procedural history. The action was filed in California state
court in December 2018 and removed to the federal district court
for the Northern District of California in March 2019. ECF No. 1
(Mar. 7, 2019). It had already been pending for well over a year
by the time it was transferred to this Court in March 2020. ECF
No. 39 (Mar. 11, 2020). Leave to amend would only result in
further delay in this matter, an outcome not consistent with the
interests of justice.

11

 
